Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-22-00139-CV

                                       Richard WALKER,
                                            Appellant

                                                 v.

                                   SKYVUE APARTMENTS,
                                         Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2021CV04545
                          Honorable J. Frank Davis, Judge Presiding

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                              VALENZUELA

        In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a)(1) (allowing
appellate courts to dismiss an appeal for want of prosecution when an appellant fails to timely file
a brief); see also TEX. R. APP. P. 42.3(c) (allowing appellate courts to dismiss an appeal when an
appellant fails to comply with a court order). No costs are assessed against appellant because he is
entitled to appeal without costs. See TEX. R. APP. P. 20.1.

       Appellee’s motion to dismiss this appeal is DENIED AS MOOT.

       SIGNED December 7, 2022.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice